              Case 3:14-cv-05974-RBL Document 231 Filed 07/14/20 Page 1 of 2



 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
         CALVIN MALONE, et al.,                              CASE NO. C14-5974RBL
 9
                                 Plaintiffs,                 ORDER ADOPTING R&R
10               v.

11       KEVIN W. QUIGLEY, et al.,

12                               Defendants.

13

14           THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

15   Recommendation [Dkt. # 223]. Judge Creatura recommends that this Court GRANT Defendants’

16   Summary Judgment Motion [Dkt. # 191] in part and DENY it in part. The Court has reviewed

17   the R&R, the record, and Defendants’ strenuous objection to the R&R.

18           1. The Report and Recommendation is ADOPTED;

19           2. Defendants’ Motion for Summary Judgment is GRANTED as to plaintiffs’ claims for

20   injunctive relief, and as to Plaintiffs’ claims against the defendants in their official capacities.

21   Those claims are DISMISSED with prejudice;

22           3. Defendants’ Motion for Summary Judgment as to plaintiffs’ damages claims against

23   them in their individual capacities is DENIED.

24


     ORDER ADOPTING R&R - 1
            Case 3:14-cv-05974-RBL Document 231 Filed 07/14/20 Page 2 of 2



 1         4. The Clerk shall send copies of this order to plaintiffs and Judge Creatura

 2   IT IS SO ORDERED.

 3         Dated this 14th day of July, 2020.



                                                          A
 4

 5
                                                          Ronald B. Leighton
 6                                                        United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING R&R - 2
